Citation Nr: 0109756	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  95-37 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spine 
pathology.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from October 1965 to October 
1968.

This appeal is from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board of Veterans' Appeals (Board) remanded the case in 
May 1999 for additional development of evidence and for 
readjudication of the claim at issue.  The case is now 
returned to the Board for appellate review.

In a January 2001 written brief presentation, the veteran's 
representative listed five issues as on appeal.  Four of the 
issues were disposed of in the May 1999 Board decision, 
leaving the only issue before the Board the one listed on the 
previous page.

In June 1995, the veteran claimed entitlement for a cervical 
spine disorder secondary to service-connected lumbar spine 
disorder.  The Board referred the matter to the RO in May 
1999 because the RO had never adjudicated that claim, which 
constitutes a distinct alternative theory of entitlement to 
service connection for a cervical spine disorder.  The claim 
for secondary service connection remains unadjudicated and it 
is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has spondylosis, canal stenosis and 
degenerative disc disease of the cervical spine, status post-
cervical laminoplasty.

2.  The veteran's cervical spine pathology did not begin in 
service and it does not result from any injury sustained in 
service.



CONCLUSION OF LAW

The veteran's cervical spine pathology was not incurred in or 
aggravated by wartime service, and incurrence in service of 
cervical degenerative disease may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

Among the veteran's service medical records is a March 1957 
private hospital report related to treatment of the veteran 
at age 11 for asthma.  Examination then found the veteran's 
neck to have subcutaneous crepitation bilaterally.

The veteran reported no history of cervical spine or neck 
problems on his October 1965 medical history for entrance 
into the service.  The entrance physical examination was 
negative for any neck or cervical spine findings.

The veteran sought treatment on February 13, 1968, following 
a motor vehicle accident at about 0300 hours.  The 
contemporaneous treatment records from Walson Army Hospital, 
Fort Dix, New Jersey, showed the veteran reported dislocating 
his right shoulder and bumping his head on the windshield.  
Initial findings were of a bruised right shoulder and no 
lacerations.  On further examination for a head and right 
shoulder injuries, the examiner noted there was a question of 
momentary loss of consciousness.  On examination, the head 
had no contusions, the fundi and central nervous system were 
negative; the right shoulder was tender generally, with good 
range of motion with pain.  Subsequently, the veteran 
complained of headache; x-ray study was negative.  In March 
1968, the veteran still complained of suborbital pain and of 
tenderness of the right hand; x-ray study was negative.

Records of May 10, 1968, from Walson Army Hospital, show that 
the veteran was admitted at 0345 hours, arriving in a wheel 
chair.  He reported that five or six unknown persons in 
civilian clothes attacked him in the company parking lot.  He 
had no loss of consciousness, but he sustained a large 
contusions of the left eye, which was swollen shut, and left 
hand; he complained of severe headache and of discomfort in 
the arms, leg, and chest.  He had a one and a half-inch 
laceration under the left eye, which was sutured at the 
hospital.  The eye was swollen shut.  There were numerous 
other small lacerations and contusions of the head and an 
abrasion of the left elbow.  The initial impression was of 
multiple contusions and lacerations and question of recent 
skull fracture.  Nursing notes noted a questionable fracture 
of the vertex by x-ray.  Subsequent surgical evaluation 
determined that the skull x-ray did not reveal a skull 
fracture.  The veteran was hospitalized for several days.  
Ophthalmologic examination revealed a left side orbital 
hematoma.  The plan was for the veteran not to wear an eye 
patch and to encourage lid movement.  He complained of 
headaches throughout the hospitalization.  He was discharged 
to duty May 14, 1968.

The veteran was seen at the Walson Army Hospital emergency 
room on May 22, 1968, with complaints of headaches, dizziness 
and cough.  The veteran reported that he had been beaten up 
two weeks previously and hospitalized for six days.  
Examination findings included that the neck was supple with 
increased cervical nodes.  The impression was post-traumatic 
lethargy.

Service medical records from June 1968 to the date of 
separation show treatment at Kimbaugh Army Hospital, Fort 
Mead, Maryland, and at Walter Reed Army Hospital for multiple 
complaints and injuries, none of which involved the neck.

The veteran completed a medical history for separation in 
September 1968.  He reported current or past swollen or 
painful joints, head injury, and broken bones.  He reported 
that he had had numerous instances of medical treatment while 
in the service and at a field hospital in Vietnam.  The 
reviewing physician noted that all "yes" answers on the 
report were checked and found negative for sequelae and 
current symptoms, except for athlete's feet incurred in 
Vietnam.  Physical examination was negative for all body 
parts and systems.  In October 1968, the veteran signed a 
statement to the effect that he had had no change in his 
medical condition since the September 1968 separation 
examination.

The veteran's DD Form 214 shows that he was awarded the 
Combat Infantryman Badge.  It shows his military occupational 
specialty as military police.

In October 1968, the veteran filed an application with VA for 
disability compensation for head injury, finger injury, foot 
condition, and ear condition.  On VA examination in December 
1968, the veteran reported a history of head injury in the 
service.  He reported that he suffered an injury to the left 
face and head during the course of a riot while he was on 
active duty.  He reported he was knocked unconscious for 
about 20 hours and he was treated in the intensive care ward 
for three to five days.  He reported that since the injury he 
had had frequent occipital headaches and dizziness and some 
fatigability almost daily.  Upon physical and 
neuropsychiatric examination, the diagnosis was chronic brain 
syndrome with neurotic reaction associated with trauma.

On VA examination in September 1972, the veteran gave a 
history of back trouble while on mortar crew duty resulting 
from lifting heavy weights about four and a half years before 
the date of the examination.  He reported he was blown off of 
a personnel carrier in an explosion in 1966.  He reported low 
back pain with an associated tilt of his spine to the left 
and left leg and foot pain.  Physical examination revealed 
normal contours and range of motion of the cervical and 
dorsal spine.  Upon clinical and x-ray examinations of the 
low back, the diagnosis was herniated nucleus pulposus (HNP) 
syndrome, S1, left.

In November 1972, the RO awarded service connection for 
herniated nucleus pulposus syndrome, S1, left.

In a January 1973 statement in support of his claim, the 
veteran reported current outpatient treatment at Miami VA 
Hospital; he requested the records be obtained and his 
disability rerated.  In response to the RO's request for 
records, Miami VA Hospital reported in January 1973 and in 
May 1973 that there was no record of treating the veteran 
that year to date.

In a June 1973 statement in support of his claim, the veteran 
requested to amend his claim to include left leg problems, 
which he asserted were related to his low back condition.  
The RO notified the veteran by letter of July 1973 that he 
must submit evidence of a change in his service-connected 
disability to obtain an increased rating.

VA outpatient and inpatient treatment records of October 1968 
to March 1975 reveal the veteran was treated for low back 
pain with radiation to the left leg, for infectious hepatitis 
(Miami VA Hospital inpatient, January 1970), and cerumen of 
the right ear.  During the January 1970 hospitalization, the 
veteran reported history of surgery for a right shoulder 
dislocation and no other injuries.  Physical examination 
found the neck supple.  He was seen in the back clinic 
regarding his low back complaints in June 1972.  When he saw 
a neurosurgeon in July 1972, he reported low back problems 
since 1967 and aching pain in the low back and left leg for 
the past eight to 10 months.  In August 1974 he had inpatient 
lumbar rhizotomy at Miami VAH.  He made no mention of his 
neck during these approximately six and a half years of 
treatment for numerous complaints.

There was a hiatus in communication from the veteran until 
December 1988, when he reported increased severity of his low 
back condition and requested increased compensation.  He 
reported treatment at Miami VA Medical Center (VAMC) from 
approximately 1982 to 1984, at Asheville, North Carolina, 
VAMC, from approximately 1986 to 1987, and Oakland Park, 
Florida, VA Outpatient Clinic (VAOPC) from approximately 1987 
to the present.

In June 1987, the veteran sought evaluation and treatment at 
Asheville VAMC for complaints of left arm and shoulder pain.  
His application for medical benefits showed Vietnam service 
from March 1966 to October 1967.  He stated a neurosurgeon 
had told him to seek tests and evaluation for disc problems.  
Historically, the veteran reported left shoulder pain and 
numbness in the left upper extremity of six weeks duration 
with no history of trauma.  He reported that he awoke six 
weeks ago with a stiff neck, which progressed to involve the 
left shoulder.  Since then, he had experienced severe left 
shoulder pain, which involved the entire proximal left upper 
extremity to above the wrist, with numbness.  He reported 
that a Miami neurologist had diagnosed cervical radiculopathy 
and recommended traction for 20 minutes, three times a day 
for two weeks, which the veteran was unable to do.  The 
veteran also reported four episodes in the past two years of 
bright lights in both eyes for 30 to 40 minutes.  He said an 
eye doctor had examined him three months ago and told him it 
was nothing to worry about.  The diagnoses were rule out 
cervical radiculopathy and probable acute migraine.  X-ray 
studies of the left shoulder were normal.  X-ray studies of 
the cervical spine showed minimal degenerative joint disease 
with minimal narrowing of disc space at the C5-6 level.

Orthopedic and neurologic consultations were scheduled.  The 
physical therapy department equipped the veteran for home 
cervical traction.  The veteran did not report for the 
orthopedic evaluation.  In August 1987, the veteran saw a 
neurologist for complaints of three or four episodes in two 
years of bright flashing lights associated with constriction 
of his visual field.  The impression was transient visual 
obscuration, question of migraine, with current normal 
examination.

Outpatient treatment records of November and December 1988 
from Oakland Park VAOPC show the veteran was treated 
primarily for left knee complaints.  There was no mention of 
the neck or cervical spine.  Outpatient and inpatient records 
of December 1990 to January 1992 from Miami VAMC pertain 
primarily to the veteran's right knee, on which he had 
inpatient surgery in May 1991, with repeated mention of 
lumbosacral pathology.  In January 1992, the veteran was seen 
for complaints of left shoulder pain with radiation into the 
left hand.

In March 1995, R. Cooney, M.D., performed a computerized 
tomography (CT) study of the veteran's cervical spine.  It 
revealed severe degenerative joint and disc changes of the 
C5-6 and C6-7 levels, with the latter more significant; 
marginal osteophytes with prominent bone spurs that seemed to 
impinge upon the cord more to the left of midline at those 
levels; mild and moderate degrees of central spinal stenosis 
at the C5-6 and C6-7 levels, respectively; and the seemingly 
degenerated discs showed bulges, but herniated disc material 
could not be excluded conclusively.

In August 1995, the veteran had a neurosurgical evaluation by 
L. Bland, M.D.  The veteran was noted to present with history 
of lumbar strain on the right with radiation to the right 
groin and with complaint of neck stiffness.  He denied 
radicular arm pain.  He reported that numbness experienced in 
his left hand in the 1970s had resolved.  He reported that a 
VA neurosurgeon had recommended surgery on his neck and back, 
which the veteran had declined.  He reported that symptoms 
started in 1969 [sic] from a war injury, and he felt that a 
car accident many years ago may have aggravated his symptoms.  
Complete review of systems was positive, in pertinent part, 
for neck pain.  Dr. Bland summarized the March 1995 cervical 
CT scan and an April 1995 cervical magnetic resonance imaging 
(MRI) study.  The MRI showed disc desiccation consistent with 
degenerative spondylosis at all levels, disc herniation at 
C3-4, C4-5, C5-6, and C6-7, and posterior spinal stenosis 
from C4 to C7.  Other views showed severe spinal cord 
narrowing at C5-6 due to posterior spinal stenosis and a 
large central and left paracentral disc herniation, and the 
cord was also flattened at C6-7 from a combination of large 
central disc herniation and posterior spinal stenosis.  Dr. 
Bland recommended neck surgery because of the severe spinal 
cord compression shown on the MRI.  The veteran declined, 
voicing his understanding that in refusing surgery he risked 
whiplash injury resulting in quadriplegia.  The final 
diagnoses regarding the neck were moderately large central 
HNP cervical C5-6 and C6-7 intervertebral discs causing 
spinal cord compromise with posterior spinal stenosis at both 
levels causing a flattening of the spinal cord; moderate 
central HNP cervical C4-5 greater than C3-4; and degenerative 
cervical spondylosis with disc desiccation at all levels.

Outpatient records of July to August 1995 from a VA pain 
clinic primarily pertain to the veteran's lumbar spine and 
right hip.  There is an August 1995 note that he also has 
osteodegenerative changes throughout his neck.  A November 
1995 statement by a VA doctor confirmed the veteran's 
cervical diagnosis of severe degenerative joint disease in 
his cervical spine with associated spinal stenosis documented 
by CT and MRI studies.

On VA orthopedic outpatient examination in January 1996 to 
evaluate the veteran's right hip pain, the veteran presented 
with a long-standing history of neck, low back, and right hip 
pain, all since his service days in Vietnam.  The examiner's 
impressions included advanced post-traumatic degenerative 
osteoarthritis of the spine with multi-level disc 
degeneration and prolapse.

The veteran testified at a VA hearing in March 1996.  He 
reported where and by whom he had received his most recent 
treatment.  He described his current neck symptoms and the 
disablement they caused.  He stated that he believed he 
sustained an injury of the neck in service that was never 
noticed, either in Vietnam, or at Fort Dix in 1968 when he 
crashed a car, or when he was assaulted.  He stated he was 
never x-rayed.

The hearing officer noted the veteran's prior report of a 20-
hour loss of consciousness.  The veteran denied that he had 
ever made such a statement or had such loss of consciousness.  
He testified that five or six civilians at either Trenton or 
Yardville, New Jersey assaulted him.  He stated he was called 
outside from a restaurant he had been in and assaulted with 
kicks to the head, neck and back.

The veteran testified that maybe he hurt his neck while 
working with heavy mortars during his first tour in Vietnam 
as an infantryman.  He described the activity of loading and 
unloading mortars and related equipment weighing hundreds of 
pounds from helicopters.  He stated his second tour in 
Vietnam was as an MP (military police).

VA outpatient records from January 1996 to April 1996 pertain 
primarily to the veteran's right hip.  In April 1996, the 
veteran's VA doctor spoke with Dr. Bland and agreed that 
cervical disc excision should precede right hip surgery.

In July 1996, VA notified the veteran by letter of difficulty 
in locating records of his military hospitalizations.  VA 
provided him a form on which to report sufficient details to 
facilitate additional searches for records.  The veteran 
responded in August 1996, and VA requested the National 
Personnel Records Center (NPRC) to make further searches for 
records of the veteran's hospitalizations in February and May 
1968.  In February 1997, the NPRC responded that it had no 
hospital records on the veteran.

Records from the Mayo Clinic from June to October 1996 show 
extensive multidisciplinary work-up to determine the 
feasibility of cervical spine surgery and right hip surgery, 
and the best sequence for the surgeries if both were to be 
undertaken.  The neurologic, orthopedic and surgical 
consultations all confirmed the presence of cervical 
spondylosis with canal narrowing at C5-6 and C6-7 by MRI and 
no evidence of cervical myelopathy.  A June 1996 consultation 
with neurology specialists to evaluate "asymptomatic 
cervical spondylosis in a person requiring hip surgery," 
noted the veteran's report of an episode of left arm numbness 
after lying in a dentist's chair about a year previously; the 
numbness had resolved and not recurred.  Ultimately, the 
cervical condition was deemed stable, and the veteran had a 
right total hip replacement in August 1996 without prior 
cervical spine surgery.

On VA examination in January 1997, the veteran attributed his 
current neck and back problems to heavy lifting in Vietnam.  
He reported that his neck started bothering him four or five 
years ago, with headaches being the worst manifestation.  The 
veteran reported an 18-month combat tour in Vietnam as a 
member of a helicopter assault team with duties including 
loading heavy ammunition cases and removing a mortar that was 
mounted on an extremely heavy four-foot circular steel base.  
He stated that the base often became stuck in the mud and he 
and his crewmembers had to exert tremendous force in a bent 
over position to dislodge it.  He attributed his present neck 
and back problems to this wartime experience.

The examiner summarized the MRI findings and the 
multidisciplinary evaluations at the Mayo clinic in 1996.  
The examiner noted the veteran's apparent depression over the 
recent loss of employment he had had for many years.  Upon 
examination, the diagnosis was history of left cervical 
radiculopathy, inactive at present, with MRI evidence of 
cervical spine narrowing caused by spondylosis at the C5-6 
and C6-7 levels.

On outpatient visit in February 1997, the veteran reported 
pain on extension of the neck, awakening in the morning with 
headaches, and two days of severe right shoulder pain, better 
today.  He reported occasional numbness of the left hand.  X-
ray study of the cervical spine revealed degenerative disease 
from C5 distally.  MRI of the cervical spine revealed 
extensive spondylitic changes with acquired spinal stenosis 
at multiple levels as well as areas suggestive of 
myelomalacia of the cord.  Complaints of neck pain and 
positive findings on outpatient examination continued in 
March and April 1997.

The veteran went to Columbia Medical Center emergency room on 
May 24, 1997, because of left shoulder pain with a prior 
medical history of cervical disc disease.  The diagnoses were 
(1) cervical disc syndrome with left radiculopathy; (2) post 
neck injury (Vietnam) syndrome.  He returned to Columbia 
Medical Center two days later with the same complaint.  
History of long-term hip, low back and neck problems and of 
military service was noted.  The diagnosis was left shoulder 
pain, cervical radiculopathy with HNP C3-6.

On VA hospitalization from October to November 1997, the 
veteran underwent T3-C7 cervical laminoplasty and partial 
laminoplasty C2 -T1.  VA outpatient records thereafter 
essentially show post-operative follow-up and pain management 
in a VA pain management clinic.

In a VA outpatient record of March 31, 1998, a physician 
reported that the veteran brought in old reports showing 
injuries in service.  The veteran asked whether any of his 
cervical findings were related to what was shown in the 
records.  The physician stated, "Unfortunately, I was only 
able to tell him that it was a possibility, but I could not 
say with any degree of certainty that what he has in his 
cervical spine at the present time is related."

October 1998 cervical spine x-ray studies showed laminoplasty 
changes from C2 through C7, evidence for degenerative disc 
disease at C5-6 and C6-7 to a greater degree than at C4-5.  
The C7-T-1 articulation was obscured.  There was no evidence 
of subluxation from C2-3 through C6-7.  There was no 
significant change from April 1998.  The impression was 
stable abnormality.

During a May 1999 visit to the pain management clinic, the 
veteran stated he had had pain, primarily of the low back 
into the right leg, since an injury in Vietnam in 1968.

In June 1999, the RO requested the veteran to provide 
information on any treatment of his cervical spine since 1998 
and authorization for VA to obtain any pertinent private 
medical records.  The veteran responded in July 1999 that he 
received treatment only at West Palm Beach or Miami VAMCs or 
at Fort Pierce VAOPC.

The veteran had a VA examination for compensation purposes in 
December 1999.  The examination was pursuant to the Board's 
May 1999 remand instruction to have the veteran examined to 
diagnose all of his cervical spine pathology and to obtain a 
diagnoses of medical opinion of the nature and time of onset 
of the diagnosed cervical spine pathology.  The examiner 
reviewed the veteran's VA claims file and additional records 
the veteran brought to the examination.  The examiner noted 
the February 1968 car accident and the May 1968 assault, the 
former having hospital treatment for an injured right 
shoulder and bumping the head against the windshield, the 
latter resulting in severe headaches and pain in the ribs.  
The examiner noted the veteran was seen on May 10, 1968, for 
headaches and discomfort in his arms, legs and chest.  The 
examiner noted that the veteran was seen subsequently for 
headaches for a number of years, and that he was seen for 
increase in his headaches in 1995.  At that time, a CT scan 
of his cervical spine showed severe degenerative joint disc 
changes at C5-6 and C6-7, with marginal osteophytes and 
prominent bone spurs which seemed to impinge upon the spinal 
cord, mainly to the left of the midline.  There was also mild 
to moderate central spinal stenosis at C5-6 and C6-7, and the 
disc seemed to be degenerated and bulging.

The examiner noted the veteran's August 1995 examination by 
Dr. Bland and her findings, including confirmation of the CT 
findings by MRI.  The examiner noted the veteran's report to 
the January 1997 VA examiner of his 18-month combat tour in 
Vietnam and handling heavy equipment in and out of 
helicopters.  The examiner also noted the history of 
transient left arm numbness in 1995 and the cervical surgery 
in 1996.  The examiner noted the findings of October 1998 x-
ray films.  The veteran also reported a skull injury in the 
February 1968 car accident and having headaches since then.

The veteran's current complaints were headaches, which he had 
had for a number of years in the frontal occipital areas, 
increasing in severity up to the time of neck surgery and 
less severe since then.  The veteran reported having an MRI 
the previous October and having an allergic reaction.  He 
stated he would provide those records to VA.

Current examination showed a healed, nontender nine-inch 
surgical scar and some increased lordosis of the cervical 
spine.  The cervical spine was not tender.  Range of motion 
of the neck was flexion to 55 degrees, extension to 25 
degrees, lateral flexion to 15 degrees bilaterally, and 
rotation to 40 degrees bilaterally.  The upper extremities 
had satisfactory range of motion, physiologic deep tendon 
reflexes, and satisfactory motor and sensory function.  The 
examiner concluded that the veteran had post-operative 
changes from C2 through C7, as well as showing degenerative 
disc disease at C5-6, C6-7, and to a lesser degree at C4-5.

The examiner noted that he had seen the veteran on several 
occasions, including on March 31, 1998, at which time the 
veteran had brought in many of his service records.  The 
examiner stated that he was then unable to tell the veteran 
that the cervical spine changes at the present time were 
related to his head injury, the motor vehicle accident, or 
the fight in which he was beaten and sustained head injuries.  
In conclusion, the examiner stated, "My opinion has not 
changed.  The problem is that there is no documentation of 
any neck injury until 1995, which is a significant length of 
time since his time in service."

VA outpatient records from October 1999 to August 2000 show 
treatment in the pain clinic primarily for lumbosacral pain, 
but also for neck pain and headaches.  A December 1999 
outpatient note reported December 1998 private MRI findings 
as spinal stenosis and foraminal stenosis at multiple levels 
with HNP without spurs at C3 through C7-T1.  A February 2000 
note from Fort Pierce VA community-based outpatient clinic 
noted that the veteran's recent privately done MRI, obtained 
because of increase in headaches and pain in the upper arms, 
was read as showing foraminal encroachment as well as spinal 
stenosis and a large lesion and C5-6 that deformed the spinal 
cord at that level.

In a May 2000 statement, the veteran reiterated his report of 
the February 1968 car accident and the May 1968 assault in 
which he was kicked in the head, face, and neck over 20 
times, after which, he reported, he was rushed to the 
hospital unconscious.  He stated an x-ray study had shown a 
fracture of the vertex.  He also averred loss of 
consciousness from head injury in the February 1968 car 
accident and that he had suffered neck pain since that time, 
for which his first treatment was at Asheville VAMC in the 
early 1980s.

The veteran testified at a VA hearing in August 2000.  He 
described his combat activity in Vietnam in an experimental 
unit called "Light Horse Aerosol," [sic] [possibly Air 
Assault] handling heavy mortars and their steel bases, 
throwing them off of helicopters, firing several hundred 
rounds to set up a perimeter, and then loading them onto 
helicopters.  He stated that after his second tour in Vietnam 
he returned to the United States and was stationed at Fort 
Mead and employed as a police officer in Washington, D.C., 
during the riots.  He testified that he fell off a roof at 
Fort Mead, which he averred was documented.  He said he had 
had the papers, but did not now know where they are, but he 
believed Fort Mead had them.  He said he was subsequently 
transferred to Fort Dix as an MP and was assaulted by six men 
with kicks to the head, face, and body.  He said he was 
returning to his barracks with another MP when his name was 
called and when he turned, one man who pulled him to the 
ground assaulted him.  Then, six guys came out of cars and 
assaulted him.  He said he was treated at Fort Dix and at 
Walter Reed Army Hospital for a possible fracture of the 
vertex, but that no fracture was found.  He said he was 
treated for four days and  had headaches for several months, 
but no x-ray was ever taken of his spine or neck.

He said, "The only other thing that I can think of is I was 
in an auto accident about eight weeks after, and the record 
states that I hit . . . the windshield with my head and 
dislocated my shoulder.  I can't think of any other reason 
that my neck would've been injured."  He asserted that had 
his neck been x-rayed then, degenerative disc disease would 
have been found then.  He averred that the statement that the 
degenerative disease was not found until 1995 was incorrect, 
because it was found by x-ray at Asheville VAMC in 1987.  He 
said that Dr. Pearl would not be more definite than to say it 
is possible that his injuries were caused by the beating, and 
that his surgeon, Dr. Levy, refused to discuss the cause of 
his neck condition for compensation purposes.

The veteran stated that he had had no neck problems prior to 
the car accident and the assault.  He stated that there were 
no records pertaining to his neck for the period 1968 to 1986 
that he knew of; all the records from that period pertained 
to his back and maybe to his headaches.

The veteran asserted that 1994 VA records showing the order 
for the 1995 MRI of his neck were missing.  He asserted a VA 
doctor ordered the MRI.  He recalled several different 
facilities, finally deciding it had been ordered by Riviera 
Beach VAOPC.  He also asserted that VA had recently lost his 
x-rays from a private doctor.

The veteran's representative asserted that there is medical 
evidence at West Palm Beach VAMC and at Fort Mead that should 
be obtained and reviewed prior to decision in this appeal.  
The representative also felt VA should obtain another 
expert's review of the records and opinion whether it was as 
likely as not that the car accident or the assault in service 
caused the veteran's cervical spine pathology.  The veteran 
asserted that 75 to 80 percent of his neck problems were due 
to the beating he sustained in service, although the whole 
cervical spine condition might be due to it.


II.  Analysis

VA has notified the veteran by letter of the information and 
evidence necessary to substantiate his claim.  The veteran 
has submitted certain evidence and authorized VA to obtain 
other evidence.  VA has obtained all of the private evidence 
the veteran authorized it to obtain and of which it had 
notice.  The RO made multiple requests for service medical 
records and for hospital records based on information 
provided by the veteran, and NPRC has responded that no 
others are available.  The veteran's testimony referring to 
hospitalization related to the matter at issue at Fort Mead 
is flatly inconsistent with the documentary record, which 
shows he was at Fort Dix when he suffered both a car accident 
and an assault by persons unknown.  The record further shows 
he was treated at Fort Mead for injuries other than of his 
neck.  The records from Fort Meade that are in the veteran's 
VA claims file are sufficient to persuade the Board that VA's 
efforts to obtain all service medical records pertaining to 
the matter at issue in this appeal have been exhaustive.  
Likewise, the RO has requested and obtained medical records 
from the several VAMCs at which the veteran has reported 
treatment over the years.  The records obtained from the 
medical centers include, as far as the Board can ascertain, 
records from VAOPCs that have treated the veteran, each of 
which is administered by a VA medical center.  There is no 
reasonable expectation that the RO or the Board can obtain 
any VA records referenced by the veteran that are not now in 
the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The record reveals no failure to obtain requested evidence.  
Nothing of record indicates the existence of additional 
evidence that VA must either obtain or inform the veteran to 
submit.  Through letters from VA, decisions, a statement of 
the case and supplemental statements of the case, he is well 
informed of the criteria for the benefit he seeks and of the 
evidence necessary to establish entitlement to service 
connection.  The VA examination report of December 1999 is 
fully sufficient to evaluate the veteran's disability and a 
relevant medical opinion is of record.  VA has no outstanding 
duties of notice or assistance in obtaining evidence to 
preclude reaching a decision in this appeal.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West Supp. 2000).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2000).

The veteran received a combat infantryman badge, consistent 
with participation in combat, and has testified about his 
activities in combat.  However, he has not alleged or 
identified a specific injury sustained while engaged in or 
related to combat with the enemy.  He has repeatedly 
described his duties in combat to imply that they were of a 
sort that might cause a neck injury, which amounts to 
nonprobative lay postulation of a medical question, see 
Espiritu v. Derwinski, 2 Vet App. 492 (1992), and to provide 
context for his conjecture that he might have sustained a 
neck injury performing those duties, as he said in his March 
1996 testimony.  His assertion lacks specific allegation of 
an injury sustained in combat.  The facts in this case do not 
trigger application of the evidentiary rules that apply to VA 
compensation claims based on injury incurred in combat with 
the enemy.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2000).  Consequently, the Board does not apply 
this statute and regulation in evaluating the evidence in 
this claim.

The veteran has chronic cervical spine disease.  Any current 
manifestation of a chronic disease shown as such in service 
is service connected.  38 C.F.R. § 3.303(b) (2000).  There is 
absolutely no evidence of cervical spine disease in service, 
therefore service connection is not permissible on that 
basis.

At least several of the pathologies of the veteran's cervical 
spine, variously denominated in the record as arthritis, 
osteoarthritis, degenerative osteoarthritis, post-traumatic 
degenerative osteoarthritis, and spondylosis, are 
comprehended by the more general term "arthritis."  For 
example, spondylosis is "ankylosis of a vertebral joint; 
also, a general term for degenerative changes due to 
osteoarthritis," Dorland's Illustrated Medical Dictionary 
1566 (27th ed. 1988).  If arthritis manifests to a degree of 
10 percent disabling within a year following separation from 
service, it is (rebuttably) presumed service connected.  
38 C.F.R. §§ 3.307, 3.309(a) (2000).

There is no medical evidence of 10 percent disability from 
cervical spine pathology during the year following separation 
from service.  The medical records from that year are silent 
about the veteran's neck.  Even his October 1968 claim for 
compensation made no mention of his neck or cervical spine.  
Therefore, the medical record does not show the facts 
necessary to establish service connection by operation of 
this presumption.  38 C.F.R. § 3.307(b) (2000).

Lay evidence may prove 10 percent disability within the 
presumptive period, if it describes the material and relevant 
facts as to the veteran's disability observed within such 
period, not merely conclusions based on opinion.  Id.  Even 
if the appellant's testimony at various times of the onset of 
neck pain in service is deemed credible for the purpose of 
applying the presumption, there is no evidence the veteran 
was 10 percent disabled within a year of service.  He has 
reported only pain and never said anything during the 
presumptive year, or ever since, from which an extent of 
disability during the year following service could be 
inferred.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanches-Benitez v. West, 13 Vet. App. 282 (1999).

Additionally, although 10 percent disability can be shown by 
lay evidence, 38 C.F.R. § 3.307(b) (2000), regulation 
precludes presuming that a chronic disease shown to be more 
than 10 percent disabling more than a year after service must 
have been at least 10 percent disabling during the year after 
service.  See 38 C.F.R. § 3.307(c) (2000).

The veteran may establish service connection for a chronic 
disease not diagnosed as such in service with evidence of 
chronicity and continuity of symptomatology of a condition 
noted in service or during a presumptive period.  38 C.F.R. 
§ 3.303(b) (2000).  The record is devoid of evidence that any 
neck condition was noted in service.  As the veteran has 
pointedly testified, there was not even an x-ray taken of his 
neck in service, even when x-ray was taken of his skull.  The 
veteran lacks the medical expertise to proffer as medical 
evidence his testimony that x-ray examination in service 
would have revealed disease of the cervical spine.  Espiritu, 
2 Vet. App. 492.

The veteran has never testified that he complained of neck 
pain while he was in service.  He has testified repeatedly 
that he had complained of and was treated for headaches, 
apparently to imply that the headaches were evidence of neck 
injury.  The headaches alone are not evidence of a neck 
injury.  Neither he, Espiritu, 2 Vet. App. 492, nor the 
Board, Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board 
may not rely upon its own medical opinion in deciding 
appeals), overruled on other grounds, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), may infer medical evidence of cervical 
spine pathology, or even injury, from the contemporaneous 
evidence.  Simply, the evidence of record does not show that 
either cervical spine pathology or a neck injury was noted in 
service or during the presumptive period thereafter.  Without 
a condition noted in service, there is no predicate for 
service connection by showing chronicity and continuity of 
symptomatology with a condition noted in service or during a 
presumptive period.  38 C.F.R. § 3.303(b) (2000).

All the foregoing notwithstanding, "VA may grant service 
connection for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service."  
38 C.F.R. § 3.303(d) (2000).

The appellant's claim for service connection for his cervical 
spine pathology is based on the premise that his current 
cervical spine pathology is the result of an injury and that 
he incurred the injury in service.  As he testified in March 
1996, he could think of no time or place he might have 
sustained a neck injury other than while loading equipment in 
Vietnam, in a car crash, or from an assault and battery.

Whether the current cervical spine pathology results from 
injury is a medical question.  Evidence purporting to answer 
a medical question must come from a source of medical 
expertise.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  A 
lay person, lacking medical expertise, may not proffer his or 
her lay opinion as medical evidence to resolve a medical 
question.  Id.

The veteran, as a lay person reporting his own experience, is 
competent to report whether he had an acute injury his neck, 
i.e., that something happened and then his neck hurt, but he 
has not in fact reported any specific injury or injuries.  He 
has in fact not reported any specific injury of the neck.  An 
integrated reading of his several statements and two hearing 
testimonies show, rather, that he assumes that his cervical 
spine pathology is the result of injury, and then he 
hypothesizes when and how such injury or injuries must have 
occurred.  Toward this end, he has amended over time certain 
aspects of his account of past events, e.g., the March 1996 
hearing testimony, the only one of many accounts of the May 
1968 assault in which he reported being kicked in the neck.  
In May 2000, he for the first time reported he fell from a 
roof at Fort Meade, but he obfuscated the results, reporting, 
"I injured myself," but not what part he injured.  The 
whole tenor of his testimony at that hearing and in his other 
reports clearly shows the hypothetical nature of his 
assertion of cervical spine injury in service.  His testimony 
clearly shows conjecture about when or if he sustained an 
injury of the cervical spine in service.

The veteran is not a credible historian or reporter of 
events.  In May 1968, as shortly as three month after his 
February 1968 automobile accident, he told medical personnel 
that he had gone through a windshield two months previously.  
The contemporaneous record unmistakably noted his report at 
that time of bumping his head on the windshield, and 
contemporaneous examination showed no contusion or other sign 
of injury consistent with going through a windshield.  The 
Board finds it beyond credibility that a person who went 
through a windshield did not sustain even a scrape.  
Similarly, when treated following the alleged assault in May 
1968, he reported not losing consciousness during or from the 
assault.  He later reported being taken to the hospital 
unconscious from the assault.  He told the December 1968 VA 
examiner that he had a 20-hour loss of consciousness.  He 
once testified that the assault took place in Trenton or 
Yardville, New Jersey, but the contemporaneous service record 
showed the event as occurring on base, in his company parking 
lot at Fort Dix.  He later testified that he was with another 
MP, yet there is no mention of another MP in his 
contemporaneous account.  It is not credible that the veteran 
would omit the presence of a fellow MP witness from his 
contemporaneous account of event.  Therefore, in evaluating 
whether the contemporaneous record or the testimony of 
decades later is to be credited, the Board credits the 
contemporaneous record.

The conclusion that there was no neck injury in service, and 
that the veteran did not, contrary to his testimony, have 
neck pain ever since service, is consistent with the 
following evidence: Omission from the veteran's initial 
application for VA compensation in October 1968 of a claim 
for or mention of neck pain or injuries; the absence of any 
complaint about the neck on VA examination in December 1968; 
and the dearth of any complaint about symptoms referable to 
the cervical spine until June 1987.  Moreover, when the 
veteran sought treatment in June 1987, 19 years after 
separation, he reported the onset of symptoms six weeks 
previously.

Two items of medical evidence apparently refer to the 
veteran's cervical spine pathology as related to injury in 
service.  Both apparently relied on history from the veteran 
to reach an impression of "post-traumatic osteoarthritis of 
the spine with multilevel disc degeneration and prolapse" in 
January 1996, and "post neck injury (Vietnam) Syndrome" in 
May 1997.  Those impressions or diagnoses do not amount to an 
exercise of informed medical judgment.  They clearly were 
based on history provided by the veteran in identifying the 
neck pathology as related to Vietnam in the one instance and 
as post-traumatic in the other.  In neither instance is the 
exact injury described.  There is no indication that either 
practitioner had reviewed the service medical records or had 
any source of information than the veteran.  They are not 
transformed into competent medical evidence because the 
transcriber of the appellant's history happens to be a 
physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).

Alternatively, taking both the "post-traumatic" and the 
"post-injury (Vietnam)" diagnoses as medical judgments 
based on current examination in light of the history reported 
by the veteran, their probative value is less than that of an 
opinion based on thorough review of the records.  
Significantly, after reviewing, apparently, the service 
medical records provided by the veteran in March 1998 and 
then the entire VA claims folder in December 1999, the 
physician was unable to attribute the current neck pathology 
to any event in service.

The December 1999 VA examination was performed specifically 
to clarify whether there was a relationship between the 
veteran's cervical spine pathology and any event or events in 
service.  The examiner opined that a relationship was 
possible.  The question is whether that response weighs for 
or against the veteran's claim, or whether the possibility 
amounts to an equal probability for and against the 
conclusion that the pathology is related to service.  
Equivocal or indefinite medical statements can weigh on 
either side of the point of equipoise in the evidence, 
depending on the context.  Compare Tirpak v. Derwinski, 2 
Vet. App. 609 (1992) (doctor's opinion that a medical 
condition may or may not have been related to service is too 
equivocal to constitute medical opinion of affirmative 
relationship between the events) with Lee v. Brown, 10 Vet. 
App. 336, 339 (1997) ("use of cautious language does not 
always express inconclusiveness in a doctor's opinion on 
etiology") and Adams v. West, 13 Vet. App. 453 (2000) 
(indefinite language of doctor's opinion seen in context can 
be nuanced and represent varying degrees of certainty or 
probability).

In referring to the veteran's injuries, the December 1999 VA 
examiner did not affirm a neck injury in service; he reviewed 
the available records as instructed.  The Board construes his 
reference to the veteran's injuries as regarding the injuries 
documented in that record.  In that context, he qualified 
even further his opinion that a relationship was possible 
with the introductory clause, "unfortunately," and by 
further explaining that the time between the first 
documentation of neck injury in 1995 and the veteran's time 
in service was too great to permit a more definite opinion, 
indicating speculation.  The veteran's testimony took issue 
with the examiner's finding of initial documentation in 1995; 
he averred the June 1987 x-ray was the first documentation of 
neck injury.  The record shows that there was no mention of 
injury in 1987.  Dr. Bland's August 1995 report appears to 
contain the veteran's first association of his cervical 
pathology with neck injury.  Moreover, even if the veteran 
had reported neck injury in 1987, the difference would not 
have been material.  The difference in the lapse between 
service and 1987 versus between service and 1995 does not 
alter the examiner's opinion or the reason for it.

Regulation prescribes how VA decisionmakers are to view 
evidence of possibility in determining whether there is a 
reasonable doubt about a material question in a claim for VA 
benefits.  "It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility."  38 C.F.R. § 3.102 (2000).  The 
examiner's statement is not reasonably interpreted to mean 
that the veteran's cervical spine pathology probably began or 
resulted from events in service.  It has much more the tenor 
of remote possibility.

The two medical opinions suggestive of a relationship between 
current cervical spine pathology and service, weighed against 
the silent service record, negative separation report, 
failure to raise a claim for many years after service, and 
report of recent onset when first seeking treatment, and 
finding of mere possibility does not give the Board a 
reasonable doubt about whether the veteran's cervical spine 
disorder was incurred or aggravated in service.  The evidence 
is not in equipoise, and the veteran is not entitled to the 
benefit of the doubt.  38 U.S.C. § 5107(b) (as amended, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-97 (2000) ).

Consequently, all of the evidence, including that pertinent 
to service, does not indicate that cervical pathology first 
diagnosed after service was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2000).  The preponderance of 
the evidence is against the veteran's claim.


ORDER

Service connection for cervical spine pathology is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

